Title: John A. Robertson: Statements Attesting to Character, 12 Dec. 1820, 12 December 1820
From: Robertson, John A.
To: 


            
            
              Nottoway County,
              20th January, 1814
          We the undersigned, have been long acquainted with John A. Robertson, Esq., and have always and do view him as a gentleman of unquestionable honor, probity, and integrity.JAMES H. MUNFORD, High Sheriff, Nottoway,P. R. BLAND, Attorney at Law,A. ROBINSON, Coroner and Magistrate, Nottoway,JOHN BLAND,ROBt. DICKINSON, Com. Rev. and Magistrate, Nottoway.J. B. HOLMES.DANIEL E. JACKSON, Constable, Nottoway.V. B. HOLMES.ISAAC WINFREE, Major, 1st Battallion, 49th Regiment,JOSEPH J. FOWLKES, Capt. Cavalry.Nottoway County, and Magistrate.PLEASANT CRADDOCK.EDWARD ROBINSON, Capt. Cavalry, Nottoway Cy.CHRISTIAN ROBERTS, &c. &c.PETER BLAND, Attorney at Law,Many others equally respectable, all of the county.
              Nottoway County,
              8th February, 1814.I do Certify, that I have been  long acquainted with John A. Robertson, Esq., and that any charge against him of ill-treatment to his children, whilst in a state of separation from his lady, I have no knowledge of. He had them some short time with him, subsequent to this event, immediately in my neighborhood, and I never heard a whisper of ill-treatment, and so far from “turning them out of his house,” they were, as I have heard and believe, in his absence, taken away by their mother and carried to her father’s. The eldest son remained and was sent to Hampden Sidney College, at the sole expense of the father, and when he took a tour to the  western and southern country, he left money with me to pay for several sessions, and left the youth in all respects under my care and protection. I have frequently visited Mr. Robertson, whilst married and afterwards, and never saw him treat any member of his family even indecorously. He married the only daughter of my only full brother. Given under my hand the date above.(signed)LITTLEBURY ROYALL.
            [EXTRACT FROM MR. COMER’S AFFIDAVIT.]The affidavit of Thomas Comer of lawful age, and first duly sworn, &c. This affiant saith that he has been long acquainted with John A. Robertson, Esq. and lived as a neighbor to him many years, whilst he was a married man; their houses were about a quarter of a mile apart, in full view, and that almost daily an interchange of visits was had between them or some members of their families; that the most perfect harmony subsisted between said Robertson and his lady; so far from any thing like mal-treatment or ill-nature manifested towards her, the very reverse, in the estimation of this affiant, was the course pursued by Capt. Robertson.—Had any other been the case, it is almost impossible it should be unknown to this affiant, whose intimacy with and contiguity to this family, preclude the supposition of ignorance of family grievances. This affiant viewed Capt. Robertson as an affectionate husband, a tender and indulgent father, and kind and benevolent neighbor. Why Mrs. Robertson left her husband this affiant cannot undertake to say. Upon the whole, this affiant cannot but suppose, that this separation of man and wife, was brought about by some of Mrs. Robertson’s nearest relations, founded upon pecuniary considerations and resentment against Capt. Robertson. This affiant concludes by stating, that in his opinion (and perhaps he knows more upon this subject than most persons) Mr. Robertson stands wholly blameless, touching his separation from his wife, and because the well known character of this gentleman, as a man, a neighbor, and a magistrate, preclude a contrary opinion, in the minds of all who know him, who cordially and really love and respect him; and he is moreover, in his humble conception, justly entitled to a divorce; and further this affiant saith not.(signed)THOMAS COMER.*Nottoway County, Ss.This day, Thomas Comer personally appeared before me, a magistrate for the county aforesaid, and made oath to the truth of the foregoing affidavit in due form, and subscribed his name in my presence. Given under my hand and seal, at Nottoway Court-House, this 2nd August, 1810.PR. B. JONES. [Seal.]
            *Note. Mr. Comer being at this time in a low state of health, and intending then to apply to the legislature for a divorce, I gave notice and had the above affidavit taken, which was done in my absence, and in presence of the agent of the adverse party.—Mr. Comer is now dead; was a man of undoubted veracity and honor, and married the sister of Mr. John Royall, the father of Mrs. Robertson.
              Nottoway,
              27th February, 1814.This is to Certify, that I lived as overseer for Capt. John A. Robertson in the year 1805, ate and slept in the dwelling-house, and never did I discover any thing, like ill-treatment to his wife, or any member of his family, but on the contrary, great tenderness and politeness to all around him. Given under my hand the date above. (signed,)Teste, A. Old.PETERSON OLD.
              Nottoway County,
               January 25th, 1814.I, William Bevill, do hereby certify, that during the years 1810, ’11 and ’12, I lived as overseer for Mr. John Royall, father of Mrs. E. Robertson, that this lady was then in a state of separation from her husband, residing with her father, that from what I frequently saw and heard from this family (boarding in the house) in relation to this separation, I have no hesitation in stating as my firm conviction, that Mr. Royall’s family, particularly Mrs. Royall, were the sole causes in producing and perpetuating this state of things. Given under my hand the date above.Teste,(signed)James H. Munford.Edward Munford.WILLIAM BEVILL.I do hereby Certify, that I lived as overseer, for Capt. John A. Robertson, about five years, (whilst he was married) during a part of which time, my house was not more than one hundred yards from his residence and family, that I was almost daily through his yard and in the house, and that during the whole time, I hesitate not, to say, that the said Robertson treated his family, particularly his lady, with all the attention and respect that any gentleman could do, nor did I ever have the smallest cause to suspect him of acting otherwise. Given under my hand, 14th March, 1814. (signed,)Teste, James  Royall Vaughan.JOHN SLEDD.I, Sarah Sledd, wife of John Sledd, join in the truth of the above statement being equally well informed on the subject—1814.Teste, James  R. Vaughan.(signed,)
            SARAH SLEDD.I lived several years, as overseer, for John A. Robertson, Esq. subsequent to Mr. Sledd, and do with pleasure confirm his statement as strictly true, knowing Mr. Robertson and lady at the time he speaks; and further, that the same continued to be the case whilst I resided with him. Given under my hand, this 14th March, 1814.Teste, William  Forlines.(signed,)JOHN BRIGGS.
              Nottoway County,
              5th April, 1814.I have lived as a neighbor to Capt. John A. Robertson several years whilst he was a married man, and very frequently visited this gentleman’s family, and do say, without the hazard of contradiction, that to his wife, family and neighbors, he always acted with the utmost propriety and politeness, and that I cannot but view a contrary statement as false and malicious, because my knowledge of this gentleman and his family affairs, preclude, entirely, a belief in such statement. Given under my hand.JOHN ROBINSON, Sr.
              Nottoway County,
              14th July, 1814.This is to Certify to the world, that John D. Royall, did in the month of June last, apply to me to grant him a certificate, changing in some degree my first (Pat. 23d April) which I not only positively and peremptorily refused, but was compelled (in my own house) to insult him. He observed at the same time, that if I would recant, the two Mr. Holmes’s would do so. This had no other effect, but to render him more contemptible, knowing or believing, that those gentlemen had never agreed to any such absurdity. That upon the subject of divorce, there has been but one sentiment, as far as my knowledge extends, that is, perfect astonishment at the act of the Legislature, altho’ wished by Mr. Robertson and his friends. Given under my hand, the date above.Teste, V. B. Holmes.(signed,)JAMES H. MUNFORD, Sheriff, N.C.We do hereby Certify,  that we never informed Mr. J. D. Royall, that we would alter or change our certificate, “of the 20th January last,” but on the contrary, positively refused, as we viewed it to be an act of justice only, due to Capt. John A. Robertson, to state him to be a gentleman and honorable man. Given under our hands, this 29th July, 1814.(signed,)JOHN B. HOLMES.VIVION B. HOLMES.Teste, William F. Broadnax.